HENDLEY, Judge (concurring in part and dissenting in part). I dissent from that part of the majority opinion relating to cross-examination to prove bad moral character. During the cross-examination of the state’s witness, defendant’s attorney attempted to question her with regard to specific acts of misconduct concerning her sexual relationship with defendant, who was not her husband. The trial court would not permit the question. Section 20-2-4, N.M.S.A.1953 (Repl. Vol.1970) states in part: “ . ■ . . The credit of a witness may be impeached by general evidence of bad moral character not restricted to his reputation for truth and veracity; While the extent to which a witness may be cross-examined rests largely in the sound discretion of the court (State v. Holden, 45 N.M. 147, 113 P.2d 171 (1941)), the bad moral character of a witness, including the accused when a witness in his own behalf, may be shown for the purpose of attacking credibility through securing from the witness on cross-examination admissions of specific acts of misconduct. See § 20-2-4, supra, as construed in Martinez v. Avila, 76 N.M. 372, 415 P.2d 59 (1966); State v. Perkins, 21 N.M. 135, 153 P. 258 (1915); State v. Hargrove, 81 N.M. 145, 464 P.2d 564 (Ct.App.1970); and, State v. Torres, 81 N.M. 521, 469 P.2d 166 (Ct.App.1970). The question here is not one involving the limits to which such cross-examination might go; that being in the sound discretion of the trial court. The question is one of refusal to permit the questioning on a point which was designed to show the prosecutrix had a reason or motive to shield herself (State v. Cruz, 34 N.M. 507, 285 P. 500 (1930)) or which would have a most important bearing on her feelings toward the defendant. As stated in Territory v. Garcia, 15 N.M. 538, 110 P. 838 (1910): “She might naturally have wished him to be in the penitentiary and have been willing to color her testimony to that end.” The fact the witness may be embarrassed is not material. The ascertaining of the truth is the goal to be achieved. Cross-examination as to proof of bad moral character is one of the methods made available by statute to achieve that end.